DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 02/23/2022 have been entered. Applicant amendments overcome the previous 112(b) rejections set forth in the Office Action mailed 11/23/2021. The previous 112(b) rejections are withdrawn. 

Status of Claims
	Claims 1-13 remain pending in the application, with claims 1-9 being examined and claims 10-13 being withdrawn pursuant to the election made 10/29/2021. 

Terminal Disclaimer
The terminal disclaimer filed on 02/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/638,350 and 16/629,994 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 3 recites “… wherein each development area comprises n sections coated with different concentrations of the organic ligands…” on lines 2-3. Claim 1 has been amended such that “… a plurality of sections coated with the organic ligand of different respective concentrations…” on lines 21-22. Is the development area coated with different organic ligands than the organic ligand recited in claim 1? 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR-2013/0000009-A) in view of Cate (US-2014/0178978-A1), Rupp (US-2003/0203495-A1), and Yoo (US-2010/0297659-A1).  
Regarding claim 1, Hwang teaches a device (microfluidic device 300) for qualitative analysis and quantitative analysis comprising a rotatable platform (platform 310) and a plurality of microfluidic structures (first chambers 313a, second chambers 313b) disposed radially and symmetrically on the rotatable platform (310), wherein each of the plurality of the microfluidic structures comprises ([0084], [0087], [0090], Figure 4): 
a sample injection unit (port 311a) configured to receive an injection of a respective fluid sample containing heavy metals ([0086] and Figure 4);
Paragraph [0102] states that samples may be blood, water, urine, saliva, sweat, and medium and that substances can be heavy metals.  
a microfluidic siphon channel (microfluidic channel 331a) which is a passage providing fluid communication between the sample injection unit (311a) and one end of a detection unit (absorber 320) ([0084], [0085], and Figure 4); 
wherein each of the plurality of the microfluidic structures is configured to receive a different kind of the respective fluid samples than other ones of the plurality of the microfluidic structures, 
As stated by paragraph [0086]-[0087], it is understood that there are a plurality of first chambers 313a, a plurality of second chambers 313b, and a plurality of absorbers. It is understood that a first chamber 313a, second chamber 313b, and an absorber make up one unit on the platform 310. It is understood that similar to Figure 3, there will be a plurality of ports 311a that correspond to each unit. 
wherein the device (300) is configured to move the respective fluid samples from the respective sample injection (311a) unit to the respective microfluidic siphon channel (331a) and then to the respective detection unit (320) when the rotatable platform is rotated, 
As stated by paragraph [0090], when platform 310 is rotationally driven, foreign matter or particles are pushed away from platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a. 
wherein the device (300) is configured to provide a qualitative analysis of the fluid samples through the respective color development reaction of the heavy metals in the respective detection unit (320), and 
As stated by paragraph [0102], the substance in the reaction region 321 on the strip 320 may be color, fluorescence, etc. Paragraph [0135] further states that when a sample meets the reaction region on the strip, the sample and reaction region react and as a result signals such as color development and fluorescence are generated. 
wherein the detection unit (320) comprises a reservoir area (second chamber 313b) ([0085], Figure 4). 
Hwang does not teach a ruler configured to measure a color developed distance of the color development reaction. 
In the same problem solving area of determining the length of a colored region in a flow channel, Cate teaches a measurement scale (Cate; [0023]). 
Specifically, Cate teaches a device 10 with a measuring scale 22 imprinted on the surface of the assembled device 10 ([0023] and Figure 1B). As stated by the abstract, analyses for chemical detection include metal complexation. It would have been obvious to one skilled in the art to modify the device of Hwang such that it has the measuring scale as taught by Cate because Cate teaches that as liquid moves along a capillary flow path and the flowing analyte reacts with a reagent, a color develops along the flow path, where the measurement scale is able to measure the distance without having to differentiate color hues and intensities (Cate; [0010] and [0012]).
With the ruler of Cate, it is understood that a quantitative analysis of the fluid samples is provided through measurement of the respective color developed distances. 
It is understood that the absorber 320 (detection unit) of Hwang is coated with an organic substance that produces a color development reaction with the heavy metals of the fluid sample, as [0102] states that the reaction region 321 on absorber 320 (detection unit) has an antibody, enzyme, protein, or nucleic acid, to develop a color change. However it is understood that these are not organic ligands. 
In the same problem solving area of detecting elemental imbalances, Rupp teaches a self-diagnostic test for screening elemental mineral imbalances using mineral specific reagents to a sample from a patient (Rupp; [0002], [0011]). 
Specifically, Rupp teaches where suitable reagents include: dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN (understood to be 1-(-2-pyridylazo)-2-naphthol (see Table 1). As described in the instant specification on pages 18 and 19, PAN (1-(2-pyridylazo)-2-naphthol), bathophenanthroline, dimethylglyoxime, diphenylcarbazide, and dithizone are all described as an organic substance. It is also understood that these are organic ligands. It is further seen in Figure 2 of Rupp that the diagnostic test has a body 10 with a multiplicity of regions 12 disposed on it (Rupp; [0029]). 
It would have been obvious to one skilled in the art to modify the reaction region of Hwang such that it has dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, and PAN as taught by Rupp, because Rupp teaches that it is beneficial to detect excessive levels of naturally occurring minerals to prevent toxicity in the human body and that the listed reagents are capable of detecting certain elements (Rupp; Table 1, [0003], [0004]). 
It is understood that there will now be dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, and PAN on the absorber 320 (detection unit) of Rupp, where the dimethylglyoxime is the ligand, and the next section will be bathophenanthroline. In the section that has bathophenanthroline, and any section after that with a different reagent (ligand), will have no (a different concentration of) dimethylglyoxime. 
The combination of Hwang, Cate, and Rupp does teach a plurality of sections coated with the organic ligand of different respective concentrations, the plurality of sections being disposed adjacent to one another along a longitudinal direction, but does not teach the plurality of sections of each detection unit being configured to receive a respective one of the fluid samples flowing successively through the sections from a first section closest to the reservoir area towards a last section farthest from the reservoir area. 
In the same problem solving area of porous membranes to test for various species, Yoo teaches a porous membrane that has a variety of capture probes (Yoo; [0147]). 
Specifically, Yoo teaches where one or more markers or capture probes can be applied to a porous membrane 41c (Yoo; [0148], Figures 13-15). It is further stated by Yoo [0154] that the porous membrane is used in a flow through or lateral flow manner. 
It would have been obvious to one skilled in the art to modify the absorber with sections of dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, and PAN as taught by modified Hwang such that fluid is allowed to travel laterally through the different sections as taught by Yoo because Yoo teaches that with a plurality of assay sites, it enables a multiplex assay of a single sample. 
It is understood that the assay sites are connected to the test strips 41 (Yoo; [0155]). 
Regarding claim 2, modified Hwang teaches wherein each detection unit (320) comprises a respective development area (reaction zone 321) coated with the organic ligand configured to produce the color development reaction with the heavy metals of the respective fluid sample so that the respective fluid sample is developed and the respective reservoir area (second chamber 313b) which connects the respective development area (321) with the respective microfluidic channel (331a), wherein each development area (321) includes a first section that is closest to the respective reservoir area (313b) and the first section is coated with a highest concentration of the organic ligand (Hwang; [0085], Figure 4). 
As stated by paragraph [0102] of Hwang, the substance in the reaction region 321 on the strip 320 may be color, fluorescence, etc. Paragraph [0135] of Hwang further states that when a sample meets the reaction region on the strip, the sample and reaction region react and as a result signals such as color development and fluorescence are generated. 
It is understood that modified Hwang will have the reagents (ligand) taught by Rupp, and that the reagent (ligand) placed on the absorber 320 (detection unit) will have a differing concentration, see claim 1 supra. 
It is understood that there will now be dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, and PAN on the absorber 320 (detection unit) of Rupp, where the dimethylglyoxime is the ligand, and the next section will be bathophenanthroline. In the section that has bathophenanthroline, and any section after that, will have no (a different concentration of) dimethylglyoxime, and therefore a section closest to the reservoir (313b) will have the highest concentration of dimethylglyoxime.
Regarding claim 3, modified Hwang teaches the device according to claim 2. Modified Hwang further teaches wherein each development area (321) comprises n sections coated with different concentrations of the organic ligands, and the concentration of the organic ligand coated in the section located i-th from the respective reservoir area (313b) is lower than the concentration of the organic ligand coated in the section located i-1-th from the respective reservoir area (313b), wherein i is a natural number from 1 to n (Hwang; Figure 4). 
It is understood that modified Hwang will have the reagents (ligand) taught by Rupp, where the different reagents (ligands) denote individual sections, and that the reagent (ligand) placed on the absorber 320 (detection unit) will have a differing concentration of reagents (ligands) section to section, see claim 1 and claim 2 supra. 
Regarding claim 4, modified Hwang teaches the device according to claim 2. Modified Hwang further teaches wherein the device is configured to move the respective fluid sample by:
	a first rotation of the rotatable platform (310) and then stopping the first rotation so that the fluid sample injected into each respective sample injection unit (311a) is moved to the respective microfluidic siphon channel (311a);
	a second rotation of the rotatable platform (310) so that the fluid sample moved to each respective microfluidic siphon channel (311a) is moved to the respective reservoir area (313b); and 
	stopping rotation of the rotatable platform (310) so that the fluid sample moved to each respective reservoir area (313b) is developed in the respective detection unit (320). 
Hwang teaches that various rotation speed programs may be used (Hwang; [0120]). It is stated by [0124] of Hwang that in an experiment, the platform is rotated at 2000 rpm, allowing the fluid to absorb for 10 seconds, then rotating at 6000 rpm, followed by rotating at a slower speed, and absorbing fluid. [0090] of Hwang further states that when platform 310 is rotationally driven, foreign matter or particles are pushed away from platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a. 
Note: recitation of the device being configured to have a first rotation, second rotation, and stopping the rotation of the rotatable platform is an intended use of the device and does not provide additional structural limitations to the device. As such, so long as the prior art is capable of being rotated at a first rotation, stopping, rotated at a second rotation, and stopping the rotation, the prior art will read on the limitations of claim 4. 
Regarding claim 5, modified Hwang teaches the device according to claim 4. Modified Hwang further teaches wherein each microfluidic siphon channel (331a) includes a portion of a “U” shaped tube that is configured to receive the respective fluid sample after the first rotation and before the second rotation of the rotatable platform (310) (Hwang; Figure 4). 
As stated by paragraph [0090] of Hwang, when platform 310 is rotationally driven, foreign matter or particles are pushed away from platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a. 
Further, it is seen in Figure 4 of Hwang that the microfluidic channel 331a has a U-shape. 
Regarding claim 6, modified Hwang teaches the device according to claim 4. Modified Hwang further teaches wherein the first rotation of the rotatable platform (310) is performed at 2000 to less than 4000 RPM for 5 to 20 seconds and the second rotation of the rotatable platform (310) is performed at 4000 to 6000 RPM for 3 to 10 seconds. 
It is stated by [0124] of Hwang that in an experiment, the platform is rotated at 2000 rpm, allowing the fluid to absorb for 10 seconds, then rotating at 6000 rpm, followed by rotating at a slower speed, and absorbing fluid.
Note: recitation of the speeds that the rotatable platform is rotated is an intended use of the device, and does not provide additional structure to the device. As such, as long as the prior art is capable of being rotated at 2000 to 4000 RPM and 4000 to 6000 RPM, the prior art will read on the claim limitations of claim 6. 
Regarding claim 7, modified Hwang teaches wherein the rotatable platform is a circular disk having a diameter of 12 cm to 20 cm. 
[0111] of Hwang states that the absorber is cut to a size of 45 mm x 3 mm. It is understood from Figures 2-3 that the absorbers will be placed in a radial formation around the disk. As such there will be two absorbers directly across from one another. Therefore, the diameter of the disk as a whole will be at minimum 90 mm, or 9 cm. In viewing Figures 2-3, it can be seen that the absorbers across from one another have a central region as well as an area at the edge of the disk beyond the absorbers. It is therefore understood that the diameter of the disk may be between 12 cm to 20 cm. 
Note: when the only difference between the prior art and the claims is the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, see MPEP 2144.04 IV.A. 
Regarding claim 8, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by modified Hwang and the apparatus of modified Hwang is capable of working on Fe2+, Zn2+, Hg2+, Cr6+, Ni2+, or Cu2+. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Hwang (see MPEP §2115). 
Note: [0102] of Hwang states that certain substances that can be detected include heavy metals. Further, it is seen in Table 1 of Rupp that metals such as iron, mercury, chromium, nickel, and carbon can be detected with dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN. 
Regarding claim 9, modified Hwang teaches the device according to claim 8. Modified Hwang further teaches wherein the organic ligand that coats the detection unit (320) comprises dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN, see claim 1 supra. 

Response to Arguments
Applicant’s arguments, see page 6, filed 02/23/2022, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hwang (KR-2013/0000009-A), Cate (US-2014/0178978-A1), Rupp (US-2003/0203495-A1), and Yoo (US-2010/0297659-A1).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796